Exhibit 10.9

Flaga GmbH

Flaga Straße 1

2100 Leobendorf

Austria

Raiffeisen Zentralbank Österreich

Aktiengesellschaft

Am Stadtpark 9

1030 Vienna

Austria

    Bratislava, 26 July 2006

 

Re: Working Capital Facility Offer

Dear Sirs,

We, Flaga GmbH, an Austrian company registered under FN 185471 b in the
companies book (Firmenbuch) of the Landesgericht Korneuburg, with its seat at
Leobendorf and its business address at Flaga Straße 1, 2100 Leobendorf, herewith
offer Raiffeisen Zentralbank Österreich Aktiengesellschaft to enter with us into
the following facility agreement (for the sake of clarification it is hereby
stated that up to now such loan agreement has not been entered into in whatever
form):

Quote

Facility Agreement

entered into by and between

Flaga GmbH, Flaga Straße 1, 2100 Leobendorf, Austria (attention: Managing
Director (Josef F. Weinzierl); email: weinzierl@flaga.at) (the “Borrower”),

and

Raiffeisen Zentralbank Österreich Aktiengesellschaft, Am Stadtpark 9, 1030
Vienna, Austria (attention: Peter Straubinger; email: peter.straubinger@rzb.at)
(the “Lender”).

 

Loan Offer    page 1



--------------------------------------------------------------------------------

1. FACILITY

 

1.1 Subject to the terms of this working capital facility agreement (the
“Agreement”), the Lender makes available to the Borrower a revolving working
capital facility (the “Facility”) in the aggregate maximum amount of EURO
8,000,000.00 (eight million) (the “Maximum Facility Amount”).

 

1.2 The Facility can be utilized as:

 

  (i) overdraft facility (the “Overdraft Facility”) in EURO available on the
account no. 1-00.640.763 held by the Borrower with the Lender (the “Overdraft
Account”); and/or

 

  (ii) guarantee facility (the “Guarantee Facility”) for the issuance of payment
or performance guarantees in EURO or foreign currency by the Lender upon the
request and for the account of the Borrower;

provided that the aggregate amount outstanding under the Overdraft Facility and
the Guarantee Facility shall never exceed the Maximum Facility Amount.

 

2. PURPOSE

 

2.1 The Borrower shall use all amounts borrowed under this Agreement for its
general financing requirements and those of its subsidiary, Progas Austria.

 

2.2 Except for its undertakings in clauses 4.2, 4.4 and 8.1(i), the Lender is
not bound to monitor or verify the application of any amount borrowed under this
Agreement.

 

3. CONDITIONS OF UTILIZATION

 

3.1 The Borrower may not utilize the Facility unless the following conditions
precedent have been fulfilled:

 

  (i) This Agreement has been duly executed and come into full force and effect;
and

 

  (ii) the guarantee agreement referred to in clause 11.1(i) (the “Guarantee
Agreement”) has been duly signed and come into full force and effect; and

 

  (iii) the rights and interest of the Lender under the Guarantee Agreement
(together with this Agreement the “Finance Documents”) have been created in a
valid, binding and enforceable manner; and

 

Loan Offer    page 2



--------------------------------------------------------------------------------

  (iv) the representations and warranties set forth in clause 9.1 are true and
correct; and

 

  (v) no event or circumstance as specified in clause 12.1 (a “Default”), which
would (with the expiry of a grace period, the giving of notice, the making of
any determination under the Finance Documents or any combination of any of the
foregoing) be an event of default as defined in clause 12.1 (an “Event of
Default”), has occurred or threatens to occur; and

 

  (vi) the Lender has received the documents and other evidence listed in
schedule 1, and it has found such documents in form and substance acceptable and
satisfactory to it.

 

4. UTILIZATION

Overdraft Facility

 

4.1 The Borrower may utilize the Overdraft Facility in EURO by giving the Lender
payment orders or debit instructions in respect of the Overdraft Account,
provided always that the amount of the respective payment order or debit
instruction, together with all amounts then outstanding under the Overdraft
Facility and the Guarantee Facility, shall not exceed the Maximum Facility
Amount. Each payment order and debit instruction shall be irrevocable.

 

4.2 Subject to the terms of this Agreement, the Lender shall comply with the
payment orders and debit instructions referred to in clause 4.1 and debit the
Overdraft Account accordingly.

Guarantee Facility

 

4.3 The Borrower may utilize the Guarantee Facility by giving the Lender
instructions to issue payment or performance guarantees (each a “Guarantee”),
provided always that:

 

  (i) each instruction shall (a) specify the beneficiary, the amount, the date
of issue and the date of expiry of the requested Guarantee, and (b) have the
wording of the requested Guarantee attached to it; and

 

  (ii) the term of the requested Guarantee is not more than 24 months from
issuing of the Guarantee; and

 

  (iii) the wording of the requested Guarantee is acceptable to the Lender in
form and substance; and

 

Loan Offer    page 3



--------------------------------------------------------------------------------

  (iv) the amount of the requested Guarantee, together with all amounts then
outstanding under the Overdraft Facility and the Guarantee Facility, shall not
exceed the Maximum Facility Amount.

Each instruction to issue a Guarantee shall be irrevocable.

 

4.4. Subject to the terms of this Agreement, the Lender shall issue the
requested Guarantees.

 

4.5. Should Guarantees issued by the Lender according to this Agreement under
the Guarantee Facility be drawn for there exists no foreign currency account of
the Borrower with the Lender, the Lender shall inform the Borrower and shall
debit the amounts drawn to the current Overdraft Account unless the Borrower
provides the amounts in the relevant foreign currency within 2 Business Days.
The Lender will convert amounts paid under a Guarantee into the currency on the
basis of the daily exchange rate as of the date of the instruction to issue the
Guarantee. Insofar as there is no cover for these amounts in the Overdraft
Account, the Borrower shall immediately pay these amounts to the Lender for
credit and deposit in the Overdraft Account.

 

5. REPAYMENT

 

5.1 Overdraft Facility

The Borrower shall repay all amounts outstanding under the Overdraft Facility at
the latest 364 days after the acceptance of this offer (the “Final Maturity
Date”).

 

5.2 Guarantee Facility

In case a payment demand is made by the beneficiary under a Guarantee, the
Lender will send a notice to the Borrower informing the Borrower of such payment
demand, and specifying (a) the amount to be reimbursed by the Borrower, (b) the
date on which such reimbursement is to be made, and (c) the account to which the
reimbursement amount is to be transferred. The Borrower shall make each
reimbursement in accordance with the respective notice of the Lender.

 

5.3. From the date a payment demand is made by a beneficiary under a Guarantee
until the date the Lender has been fully reimbursed by the Borrower in
accordance with clause 5.2 the Lender shall not be obliged to issue any further
Guarantee.

 

5.4. The Borrower shall pay the Lender all amounts outstanding under the
Guarantee Facility at the latest on the day falling 364 days after the
acceptance of this offer (the “Expiry Date”).

 

5.5.

In case that a Guarantee issued extends beyond the Expiry Date for whatever
reason (e.g. an extend or pay request is made by the beneficiary), the Borrower
shall either provide the Lender with a cash deposit in an amount equal to the
aggregate commitment of Lender under that Guarantee then outstanding as

 

Loan Offer    page 4



--------------------------------------------------------------------------------

 

security for all reimbursement claims of the Lender against the Borrower that
may arise in connection with these Guarantees or return the Guarantee together
with a waiver by the beneficiary of all rights under the Guarantee.

 

6. INTEREST

Overdraft Facility

 

6.1 The rate of interest on the amounts outstanding under the Overdraft Facility
shall be the percentage rate per annum which is the aggregate of:

 

  (i) The applicable EONIA (as defined in clause 6.2); and

 

  (ii) a margin of 50.00 (fifty point zero) basis points; and

 

  (iii) the applicable Mandatory Cost, if any, being the percentage rate per
annum calculated by the Lender in accordance with schedule 3.

 

6.2 “EONIA” (EURO OVERNIGHT INDEX AVERAGE) means

 

  (i) the rate for overnight deposits in EURO calculated by the European Central
Bank and appearing on the Reuters EONIA page (or the relevant page of the
Telerate or Bloomberg system, or any successor to any of the aforementioned
pages) at about 7 p.m. Central European time, or

 

  (ii) if no such page is then available, the rate being the arithmetic mean
(rounded up to three decimal places) of rates quoted to the Lender by three
reference banks taking part in the daily EURIBOR-fixing procedure (to be
selected by the Lender at its sole discretion) for EURO overnight moneys, or

 

  (iii) if no such quotes are then available, the rate equal to the actual costs
of funding incurred by the Lender.

EONIA will be determined by the Lender on a daily basis.

 

6.3. Interest under the Overdraft Facility shall be calculated for the amount
outstanding from time to time on the Overdraft Account on the basis of the
actual number of days elapsed in a year of 360 days. Such calculation shall be
made by the Lender on a daily basis.

 

6.4 Interest on the amounts outstanding under Overdraft Facility shall be paid
by the Borrower to the Lender on the last Business Day of each quarter of a
calendar year.

 

Loan Offer    page 5



--------------------------------------------------------------------------------

7. FEES, COSTS AND EXPENSES, INDEMNITIES

 

7.1 The Borrower shall pay the Lender a commitment fee of 12.50 (twelve point
fifty) basis points per annum on the balance from time to time between the
Maximum Facility Amount on the one hand and the aggregate outstanding amounts
under the Overdraft Facility plus the aggregate amounts of all issued Guarantees
under the Guarantee Facility, on the other hand. The commitment fee shall be
calculated for each calendar quarter on the basis of the actual number of days
elapsed in a year of 360 days, and it shall be paid in arrears on the last
Business Day of the calendar quarter for which it is calculated.

 

7.2 For each Guarantee issued under the Guarantee Facility, the Borrower shall
pay the Lender:

 

  (i) on the relevant issuance date an issuance fee in the amount of EURO 53.00;
and

 

  (ii) a guarantee fee of 25.00 (twenty-five point zero) basis points per annum
on the maximum Guarantee amount. The guarantee fee shall be calculated during
the validity of the Guarantee, and it shall be payable in respect of a certain
Guarantee for each calendar quarter in advance on the relevant issuance date
and, thereafter, on the last Business Day before the calendar quarter for which
it is payable.

 

7.3 The Borrower shall bear and pay all costs of the legal opinions mentioned in
schedule 1. Furthermore, the Borrower shall bear, and it shall pay the Lender
within seven (7) Business Days of demand by the Lender, all reasonable out of
pocket costs and expenses of whatever nature incurred by the Lender, after the
acceptance by the Lender of the present offer to enter into this Agreement, in
connection with the implementation of this Agreement including, without
limitation, costs and expenses arising in connection with the preservation,
protection or enforcement of the Lender’s rights under this Agreement. Moreover,
the Borrower shall bear, and it shall pay the Lender within seven (7) Business
Days of demand by the Lender, any taxes or duties of whatever nature incurred by
the Lender in connection with any of the Finance Documents including, without
limitation, taxes or duties arising under the Austrian Duties Act
(österreichisches Gebührengesetz).

 

7.4 The Borrower shall, within seven (7) days of demand by the Lender, reimburse
the Lender for any incremental costs incurred by the Lender, after the
acceptance by the Lender of the present offer to enter into this Agreement, in
connection with the funding or maintaining of, or the commitment to fund, the
Overdraft Facility which result from the introduction of, or any change in, any
applicable law or other legal regulation, or any change in the interpretation or
application thereof by any governmental or regulatory authority charged with the
administration thereof. The Borrower shall not be required to reimburse the
Lender for increased costs attributable to any change in the rate of tax on the
general income of Lender, or amounts the Lender has been compensated for
pursuant to clause 8.2.

 

Loan Offer    page 6



--------------------------------------------------------------------------------

7.5 Notwithstanding, and without prejudice to, any other rights and claims of
the Lender, the Borrower shall, within seven (7) Business Days of demand by the
Lender, indemnify the Lender against any cost, loss or liability reasonably
incurred by the Lender as a result of:

 

  (i) the occurrence of any Event of Default; and/or

 

  (ii) a failure by the Borrower to comply with any of its obligations under or
in connection with this Agreement; and/or

 

  (iii) funding, or making arrangements to fund, any payment orders or debit
requests requested by the Borrower but not made by reason of the operation of
any provisions of this Agreement (other than by reason of default or negligence
by that Lender alone).

 

8. PAYMENTS

 

8.1 All payments due from the Borrower under this Agreement shall be

 

  (i) debited by the Lender with value of the relevant due date to the account
no. 1-00.640.763: held by the Borrower with the Lender, and

 

  (ii) made by the Borrower no later than 11:00 a.m. (Vienna time) on the
relevant due date by transfer to the same account.

Payment shall be made in EURO (except as may be required by clause 4.5) for
value on the due date, and it shall be made in full without any withholding or
other deduction of any kind or nature (whether in respect of set-off,
counterclaim, taxes, duties, charges or otherwise whatsoever).

 

8.2 If the Borrower is required by law or otherwise to make any withholding or
other deduction whatsoever in respect of any amount due under this Agreement,
and the Borrower makes such deduction, the Borrower shall increase the sum
payable to the Lender in respect of which such deduction was made to the extent
necessary to ensure that, after making such deduction, the Lender receives and
retains (free from any liability in respect of any such deduction) a net sum
equal to the sum which it would have received and so retained had no such
deduction been made by the Borrower.

 

8.3

If, as a result of a payment made by the Borrower under clause 8.2, the Lender
has received or been granted a credit against or remission for or deduction or
relief from or in respect of any tax payable by it, which is both identifiable
and quantifiable by the Lender without requiring it to expend a material amount
of time or incur a material cost in so identifying or quantifying (any of the
foregoing, to the extent so identifiable and quantifiable, a “Saving”), the
Lender shall, to the extent it can do so without prejudice to the retention of
the relevant Saving and subject to the Borrower’s obligation to repay promptly
on demand by the Lender

 

Loan Offer    page 7



--------------------------------------------------------------------------------

 

the amount to the Lender if the relevant Saving is subsequently disallowed or
cancelled, reimburse the Borrower promptly after receipt of such Saving by the
Lender with such amount.

 

8.4 Any sum due to be paid under this Agreement on a day which is not a Business
Day shall be paid on the last preceding Business Day.

 

8.5 If the Borrower fails to pay any amount payable by it under this Agreement
on its due date, the Borrower shall pay default interest on such overdue amount
from (and including) the due date up to (and including) the date of actual
payment at a rate of three (3) per cent per annum. Default interest shall be
paid in addition to interest payable under clause 6. Default interest shall be
immediately payable by the Borrower on demand by the Lender. Default interest
(if unpaid) arising on an overdue amount will be compounded with such overdue
amount at the end of each interest period applicable to that overdue amount but
will remain immediately due and payable. Default interest shall be calculated on
the basis of the actual number of days elapsed in a year of 360 days.

 

9. REPRESENTATIONS AND WARRANTIES

 

9.1 The Borrower represents and warrants to the Lender that:

 

  (i) The Borrower is a company duly established and validly existing under the
laws of Austria having its corporate seat and head office in Austria;

 

  (ii) The Borrower has the corporate power to own its assets and to carry on
its business as it is being conducted;

 

  (iii) the Borrower has the corporate power to enter into this Agreement and to
perform its obligations hereunder, and all necessary action to authorize its
entry into this Agreement and its performance hereof has been duly taken;

 

  (iv) each of the Finance Documents is a legal, valid and binding agreement
enforceable in accordance with its terms;

 

  (v) the Borrower has taken no corporate action, and no other steps or legal
proceedings have been started or, to the best of the Borrower’s knowledge,
threatened against it, for its winding-up, dissolution, administration or
re-organization or for the appointment of a receiver, administrator,
administrative receiver, trustee or similar officer of it or of all or any
material part of its assets or revenues;

 

  (vi) no Default has occurred or will occur as a result of drawing on the
Overdraft Facility, and the Borrower is not in breach or in default under any
agreement or other instrument to which it is a party or which is binding on it
(or any of its assets) to an extent or in a manner which would be reasonably
likely to have a material adverse effect on it;

 

Loan Offer    page 8



--------------------------------------------------------------------------------

  (vii) no litigation, arbitration or administrative proceeding of or before any
court, arbitral body or agency has been started or, to the best of the
Borrower’s knowledge, threatened against the Borrower which, if adversely
determined, would be reasonably likely to have a material adverse effect on the
Borrower;

 

  (viii) to the best of the Borrower’s knowledge, all information supplied by
the Borrower or any of its direct or indirect shareholders to the Lender in
connection with this Agreement is true, complete and accurate in all material
respects;

 

  (ix) the Borrower’s entering into this Agreement and its exercise of its
rights and performance of its obligations hereunder do not and will not conflict
with any material agreement or material obligation to which the Borrower is a
party or which is binding upon it or any of its assets, or conflict with its
constitutive documents and internal rules and regulations;

 

  (x) the Borrower is not and will not be insolvent in terms of the Austrian
Insolvency Codes (Ausgleichs- und Konkursordnung);

 

  (xi) the Borrower is and will remain a company fully owned and controlled,
either directly or indirectly, by UGI Corporation, 460 North Gulph Road, King of
Prussia, PA 19406, USA (“UGI Corporation”); and

 

  (xii) the payment obligations of the Borrower under this Agreement rank at
least pari passu with the claims of all its other unsecured and unsubordinated
creditors.

 

9.2 The representations and Warranties set out in clause 9.1 are deemed to be
repeated by the Borrower (by reference to the facts and circumstances then
existing) on each day from the entry into this Agreement to and including the
day on which the Finance Documents are terminated and all rights and claims of
the Lender under or in connection with the Finance Documents are duly fulfilled.

 

10. COVENANTS AND UNDERTAKINGS

 

10.1 The Borrower covenants and undertakes, from the entry into this Agreement
to and including the day on ;which the Finance Documents are terminated and all
rights and claims of the Lender under or in connection with the Finance
Documents are duly fulfilled, that:

 

  (i) the Borrower shall provide to the Lender such information in relation to
its business, operations and financial position as the Lender may reasonably
require;

 

Loan Offer    page 9



--------------------------------------------------------------------------------

  (ii) the Borrower shall provide, or cause UGI Corporation to provide, the
Lender with copies of the audited consolidated financial statements of UGI
Corporation within ninety (90) days after the end of the period for which they
have been prepared, and copies of the unaudited quarterly consolidated financial
statements of UGI Corporation within forty-five (45) days after the end of the
period for which they have been prepared;

 

  (iii) the Borrower shall notify the Lender of the occurrence of any Default
and/or Event of Default;

 

  (iv) the Borrower shall take out and maintain, or ensure that any of its
affiliates takes out and maintains, insurance cover over the Borrower’s assets
and other appropriate insurance cover including, but not limited to insurance
cover for interruption of business and general liability, of a type and in an
amount which is consistent with good business practice;

 

  (v) the Borrower shall ensure that its obligations under this Agreement do and
will always rank at least pari passu with its other secured and unsecured
obligations, other than obligations to creditors having preference as a matter
of mandatory law and other than obligations which already exist and have
preference when this Agreement is concluded; as regards the latter obligations,
the Borrower shall use reasonable best efforts to provide promptly that such
obligations having a material adverse impact on its ability to comply with the
terms of this Agreement will have no preference in respect of its obligations
under this Agreement;

 

  (vi) the Borrower shall not create or permit to exist any collateral or
security interest in favor of one or more third parties on the whole or any part
of its present or future property, assets or revenues, without the prior written
consent of the Lender which shall not be unreasonably withheld. The provision in
the first sentence of this clause 10.1(vi) shall not apply in respect of
collateral or security interest created in the ordinary course of business,
provided that such collateral or security interest has no material negative
impact on the Borrower’s ability to perform under this Agreement;

 

  (vii) the Borrower shall not, without the prior written consent of the Lender
which shall not be unreasonably withheld, either in a single transaction or in a
series of transactions whether related or not and whether voluntarily or
involuntarily, sell, transfer, lease or otherwise dispose of all or a
substantial part of its property or assets. The provision in the first sentence
of this clause 10.1(vii) shall not apply in respect of dispositions in the
ordinary course of business, provided that such dispositions have no negative
impact on the Borrower’s ability to perform under this Agreement;

 

  (viii) other than

 

Loan Offer    page 10



--------------------------------------------------------------------------------

  (a) intercompany loans in favor of the Borrower’s subsidiaries (including,
without limitation, Progas Austria) and the existing loan in the amount of EUR
11,407,482 granted by the Borrower to UGI France, Inc. (now known as UGI Europe,
Inc.), and

 

  (b) the Borrower’s undertakings set forth in that certain shareholders’
agreement regarding Zentraleuropa LPG Holding GmbH (as presented by the Borrower
to the Lender prior to the entry into this Agreement) so long as the Borrower
holds and controls a share of at least 50% in Zentraleuropa LPG Holding GmbH,

the Borrower shall not make any loans or grant any credit or other financing of
any kind to or for the benefit of any person or otherwise voluntarily assume any
liability, whether actual or contingent, in respect of the obligations of any
other person, except within the ordinary course of business, or with the prior
written consent of the Lender not to be unreasonably withheld, provided always
that such loans, credits, other financings or liabilities have no material
negative impact on the Borrower’s ability to perform under this Agreement; and

 

  (ix) the Borrower hereby irrevocably grants a right of first refusal for any
and all of its present and future lending transactions in favor of the Lender.
It is understood that the Borrower shall have the right to solicit offers from
other banks in respect of such transactions. However, the Lender shall have the
right to enter into any or all of such transactions, and to provide all related
services, at competitive market conditions, if among the banks making offers,
the Lender’s offer is at least as competitive as the best offer made among the
other banks. It is understood that the Borrower shall not accept a Lender’s
offer not made at competitive market conditions.

 

11. SECURITY

 

11.1 As security for all present and future rights and claims of the Lender
under or in connection with this Agreement the following shall apply:

 

  (i) Under a separate guarantee agreement in form and substance satisfactory to
the Lender (the “Guarantee Agreement”), UGI Corporation issues a guarantee in
favor of the Lender according to Section 1357 of the Austrian Civil Code(§ 1357
ABGB).

 

12. DEFAULT

 

12.1 In the event that:

 

  (i) the Borrower defaults in the payment on the due date of any amount due and
payable to the Lender under this Agreement and/or under any other present or
future agreement for more than five days; or

 

Loan Offer    page 11



--------------------------------------------------------------------------------

  (ii) the Borrower is in material breach of any of the terms and conditions of
this Agreement and/or any other present or future agreement with the Lender
(other than those referred to in clause 12.1(i)) and, in the case of a breach
that is capable of remedy, such breach is not remedied within thirty days after
the occurrence of such breach; or

 

  (iii) any of the representations or warranties of the Borrower under this
Agreement, or any of the opinions expressed in the legal opinion mentioned in
schedule 1, proves to be or becomes incorrect, or any certificate, statement or
notice issued to the Lender in connection with this Agreement proves to be or
becomes incorrect in a material respect; or

 

  (iv) a material adverse change in the economic situation of the Borrower
occurs or threatens to occur; or

 

  (v) any of the following Ratios (as defined in and calculated according to
Schedule 3) is achieved:

 

  (a) the Return on Assets is lower than 6.50% (six point five percent), or

 

  (b) the Debt Amortization Period is equal to or longer than 6.75 (six point
seventy five) years, or

 

  (c) the Equity Ratio is lower than 15.00% (fifteen percent).

(each an Event of Default), the Lender shall at any time be entitled to
terminate this Agreement (whereupon this Agreement shall be terminated with
immediate effect), and/or to declare, in whole or in part, any amount(s)
outstanding to it under or in connection with this Agreement due and payable
(whereupon the respective amounts shall become due and payable with immediate
effect), and/or to request that the Borrower provides the Lender with, and
grants the Lender a first priority pledge over, a cash deposit in an amount
equal to the aggregate commitment of Lender under all Guarantees then
outstanding as security for all reimbursement claims of the Lender against the
Borrower that may arise in connection with these Guarantees (whereupon the
Borrower shall promptly provide such cash deposit and grant such pledge). ‘

 

12.2 If, as a result of any change in GAAP (as defined in the last paragraph of
this clause 12.2) after the entry into this Agreement, any deterioration of any
of the Ratios (as defined in Schedule 3) shall have occurred or in the opinion
of UGI Corporation would be likely to occur, which change would not have
occurred or would not have been likely to occur had no change in GAAP taken
place:

 

  (i) such a change in any of the Ratios shall not be considered to constitute
an Event of Default or potential Event of Default, and

 

  (ii) in the event of such a change in any of the Ratios, the Borrower shall
provide the Lender with a detailed calculation based upon (a) GAAP prior to the
change and (b) GAAP after the change, with a reasonable explanation for the
differences, and

 

Loan Offer    page 12



--------------------------------------------------------------------------------

  (iii) the parties to the Finance Documents shall negotiate in good Faith an
amendment to this Agreement which shall approximate to the extent possible the
economic effect of the original Ratios taking into account such a change in
GAAP.

If said parties do not agree on such amendment within sixty (60) days from the
date on which the Borrower first notifies the Lender of such a change in GAAP,
the Borrower shall have the option of (i) prepaying in full all amounts
outstanding under the Overdraft Facility and all other amounts outstanding under
or in connection with this Agreement, or (ii) for purposes of this Agreement,
continuing to apply GAAP as in effect prior to such change in GAAP.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect at the time of any particular computation or determination
or as of the date of the relevant financial statements, as the case may be.

 

12.3 The Ordinary Income (as defined in Schedule 3) for any period shall be
adjusted by the addition of the Ordinary Income of any acquisition made during
that period as if such acquisition had occurred on the first day of the period.
At the request of the Lender, the Borrower shall provide supporting documents
reasonably satisfactory to the Lender relating to the Ordinary Income of the
acquisition. ;

 

12.4 Should the Equity Ratio fall below 15,00% as a result of an acquisition
financed with debt,

 

  (i) the Borrower shall have sixty (60) days from the date of the acquisition
to cure the cause (or have UGI Corporation cure the cause) of such a change, and

 

  (ii) the Borrower shall immediately provide (or have UGI Corporation provide)
reasonable evidence that a cure is possible within the 60 day period, and

 

  (iii) within 30 days of completing an acquisition that would, in its opinion,
cause such a change in the Equity Ratio, the Borrower shall provide (or have UGI
Corporation provide) a reasonable explanation of the acquisition and a detailed
calculation of the Equity Ratio as of the date of the acquisition, and,

 

  (iv) upon curing the cause of such a change of the Equity Ratio, the Borrower
shall provide (or have UGI Corporation provide) a reasonable explanation of the
cure and a detailed calculation of the Equity Ratio that reflects the cure.

 

Loan Offer    page 13



--------------------------------------------------------------------------------

13. MISCELLANEOUS

 

13.1  If any of the provisions of this Agreement are or become invalid or
unenforceable in any respect, the validity and enforceability of the remaining
provisions shall not in any way be affected or impaired.

 

13.2  Any notice or communication under or in connection with this Agreement
shall be in writing and shall be delivered by mail, fax, courier or email to the
addresses given in this Agreement or at such other address as the recipient may
have notified to the other party in writing.

 

13.3  The Borrower may not assign, pledge or dispose otherwise of any of its
rights or claims under or in connection with this Agreement without the prior
written consent of the Lender. •

 

13.4  The Lender may grant participations, and/or assign or transfer any or all
of its rights or claims under or in connection with this Agreement to other
financial institutions with the prior written consent of the Borrower only,
which consent shall not be unreasonably withheld. Such consent, however, shall
not be required for the granting of participations, nor for any assignment or
transfer, to any members of the Raiffeisen Banking Group.

 

13.5  No failure by the Lender to exercise, nor any delay by the Lender in
exercising, any right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise thereof or the exercise of any other right or
remedy. The rights and remedies provided herein are cumulative and not exclusive
of any rights or remedies provided by law.

 

13.6  The Borrower hereby irrevocably agrees to the electronic processing of all
information and data concerning the Borrower and/or any of its affiliated
companies which become known to the Lender in the course of the business
relationship with the Borrower or any of its affiliated companies, and to the
disclosure and forwarding of such information and data (except information and
data regarding confidential know-how of the Borrower or any of its affiliates as
well as confidential business or financial information explicitly identified by
the Borrower in writing as being confidential as required by any law or legal
regulation applicable to the Borrower or to any of its affiliates) within the
internal organization of the Lender as well as to any domestic or foreign member
companies of the Raiffeisen Banking Group and any (potential) parties of
syndication or risk participation or security agreements. Prior to releasing any
information or data to other parties (including companies of the Raiffeisen
Banking Group) provided by the Borrower, the Lender shall enter into a written
confidentiality agreement with the recipient of such information or data
requiring it to maintain the confidentiality of the information or data, whereby
such recipient shall be entitled to electronically process the information or
data for internal use.

 

Loan Offer    page 14



--------------------------------------------------------------------------------

13.7  All present and future obligations under or in connection with this
Agreement have to be fulfilled at the Lender’s premises at Am Stadtpark 9, 1030
Vienna.

 

13.8  In addition to the terms of this Agreement, the General Terms and
Conditions (Version 2001) of the Lender shall apply subsidiarily.

 

13.9  This Agreement shall be governed by and construed in accordance with the
Austrian law. Under this Agreement, a Business Day means a day (other than a
Saturday or Sunday) on which banks are open for general business in
Vienna/Austria, and which is (in relation to any date for payment or purchase of
EURO) a TARGET Day (“TARGET” meaning Trans-European Automated Real-time Gross
Settlement Express Transfer payment system).

 

13.10  Any dispute, controversy or claim arising out of or in connection with
this Agreement shall non exclusively be settled by the competent commercial
court of Vienna.

UNQUOTE

The present offer shall be irrevocably valid and binding until 30 September
2006. If you accept this offer, we shall pay you an up-front fee of EURO 100
flat. You can accept this offer by debiting our account no. 1-00.640.763 with
such up-front fee. You are hereby irrevocably authorized to make such debit
entry. Upon such debit entry only, the present offer shall be validly accepted
irrespective of whether and when we will be informed of your acceptance.

Kind regards

Flaga GmbH

LOGO [g54105img_001.jpg]

 

Schedule 1    List of Condition Precedent Documents Schedule 2    Mandatory Cost
Formulae Schedule 3    Ratios and Manner of Calculation

 

Loan Offer    page 15



--------------------------------------------------------------------------------

SCHEDULE 1

Condition Precedent Documents

 

1. A duly executed original of each Finance Document.

 

2. A copy of the constitutional documents of the Borrower and the Guarantor
(individually also an “Obligor”).

 

3. An extract of the commercial (or equivalent) register of each Obligor.

 

4. A copy of a resolution of the directors, the board of directors or any other
relevant board, body or person of each Obligor:

 

  (i) approving the terms of, and the transactions contemplated by, the Finance
Documents to which an Obligor is a party and resolving to execute the Finance
Documents to which it is a party;

 

  (ii) authorizing a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and

 

  (iii) authorizing a specified person or persons, on its behalf, to sign and/or
dispatch all documents, notices and other communication to be signed and/or
dispatched by it under or in connection with the Finance Documents to which it
is a party.

 

5. A specimen of the signature of each person authorized by the resolution
referred to in point 4 (iii) above.

 

6. A certificate provided by an authorized signatory of the relevant Obligor
certifying that each copy document relating to it specified in this schedule 1
is true and correct, complete and in full force and effect as at a date no
earlier than the entry into this Agreement.

 

7. A duly executed original of a letter from the process agent referred to in
clause 13 of the Guarantee Agreement confirming that it has been appointed by
the relevant Obligor and that it has accepted such appointment.

 

Loan Offer    page 16



--------------------------------------------------------------------------------

8. A duly executed original of a legal opinion by Morgan Lewis & Bockius LLP,
Philadelphia, USA, in respect of the Guarantee Agreement

 

9. Any other document or evidence the Lender may reasonably require.

 

Loan Offer    page 17



--------------------------------------------------------------------------------

SCHEDULE 2

Mandatory Cost Formulae

 

1. The Mandatory Cost is an addition to the interest rate to compensate the
Lender for the cost of compliance with (a) the new requirements of any national
bank (b) in either case, new requirements of any other authority which replaces
all or any of its functions, (c) the new requirements of the European Central
Bank (in this Clause 1, “new requirements” means requirements introduced and
coming into force after the Date of this Agreement).

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Lender shall calculate, as a percentage rate, a rate (hereinafter referred
to as the “Additional Cost Rate”) in accordance with the paragraphs set out
below. The Mandatory Cost will be calculated by the Lender as a weighted average
of the Lender’s Additional Cost Rates and will be expressed as a percentage rate
per annum.

 

3. The Additional Cost Rate for the Lender will be the percentage notified by
the Lender as the cost of complying with the minimum reserve requirements of the
Austrian National Bank and/or any other authorities referred to in Clause 1
above.

 

4. Any determination by the Lender pursuant to this schedule 2 in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to
the Lender shall, in the absence of manifest error, be conclusive and binding on
all parties to this Agreement.

 

5. The Lender may from time to time, after consultation with the Borrower,
determine and notify to the Borrower any amendments which are required to be
made to this schedule 2 in order to comply with any change in law, regulation or
any requirements from time to time imposed by the Austrian National Bank and/or
any other authorities referred to in Clause 1 above, and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties to this Agreement.

 

Loan Offer    page 18



--------------------------------------------------------------------------------

SCHEDULE 3

Ratios; Manner of Calculation

 

  I.) Ratios.

Certain financial ratios of UGI Corporation (on a consolidated basis)
(individually a “Ratio” and collectively the “Ratios”) are defined as follows:

Equity Ratio as % of total assets means Total Equity divided by Average Adjusted
Total Assets.

Return on Assets means Ordinary Income divided by Average Adjusted Total Assets.

Debt Amortization Period means Net Debt divided by EBTDA.

whereas the meaning of capitalized terms shall be as follows:

TOTAL EQUITY means Total Stockholders’ Equity according to quarterly/annual
report plus Minority Interests.

AVERAGE ADJUSTED TOTAL ASSETS means the sum of Total Assets according to
quarterly/annual report for each of the past four (4) financial quarters divided
by four (4).

ORDINARY INCOME means operating income according to quarterly/annual reports.

EBTDA means Ordinary Income plus Depreciation and Amortization minus Interest
Expense.

NET DEBT means Current Maturities of Long Term Debt plus Bank Loans plus Long
Term Debt (altogether “INTEREST-BEARING LIABILITIES”) minus Cash and cash
equivalents minus Short-term investments.

 

  II.) Manner of Calculating Ratios:

The Ratios shall be calculated by the Lender in accordance with the terms set
forth in this schedule 3 on the basis of the consolidated financial statements
of UGI Corporation to be provided pursuant to clause 10.1(ii), beginning with
the consolidated quarterly financial statements of UGI Corporation for the first
calendar quarter of 2006. UGI Corporation may, at its discretion, provide its
calculation of such Ratios together with the submission of the financial
statements that are required to be submitted pursuant to clause 10.1(ii). For
the sake of clarification, however, it is hereby stated that only the
calculation by the Lender is relevant for the purpose of this Agreement.

 

Loan Offer    page 19